ITEMID: 001-72631
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ERIKAN BULUT v. TURKEY
IMPORTANCE: 4
CONCLUSION: No violation of Art. 2;No separate issue under Art. 3 (specific incident);No violation of Art. 3 (treatment in general);Not necessary to examine Art. 6-1;No separate issue under Art. 13
TEXT: 8. The applicant was born in 1961 and lives in Istanbul.
9. On 26 August 1998 at about 6 p.m. the applicant was arrested in Istanbul by policemen from the Anti-Terrorism Branch of the Pendik Security Directorate on suspicion of aiding and abetting the PKK. Subsequently, the police officers carried out a search of the applicant’s office and of his flat with his permission. The same day at about 10 p.m. the applicant was examined by a doctor, who reported that there were no signs of injury on his body. The applicant was then taken to the Pendik Police Station to be interrogated.
10. On 27 August 1998 the public prosecutor verbally ordered the applicant’s release as there was no evidence against him. Consequently, at about 10.30 a.m. the applicant was handed over to the police officers from the Anti-Terrorism Branch of the Pendik Security Directorate to be released. He was initially taken to the Pendik Hospital where he was examined by a doctor, who stated that there were no signs of ill-treatment on his body. The applicant was then taken to the Pendik Security Directorate building. While he was waiting in a room with window guards, the police officers started preparing the report for his release. The applicant alleged that while he was waiting, the police officers made him drink drugged tea as a result of which he lost consciousness. According to the applicant, when he regained his consciousness, he was in the hospital. He had fallen out the window of the office which was on the fifth floor of the Security Directorate Building. The Government maintained that when the applicant was taken to an office to sign the release report, he had run and jumped out the window. According to the Government, this office, which was solely used by police officers, had no window guards. After the incident, the applicant was immediately taken to the hospital. The medical report of 28 August 1998 indicates that the applicant had several fractures. He had to stay in the hospital for three months before he recovered from his injuries.
11. The same day, the police officers prepared an incident report, drew a sketch map and took statements from eye-witnesses to the event. Police officers Mustafa Sezer, Burhanettin Tekler, Mustafa Yüksel, and İsmail Kaya Horta confirmed that the applicant had jumped out the window of the office which was on the fifth floor of the Security Directorate building. The police further took statements from Mr Ibrahim Nih and Mr Ali Aydın, two civilians, who happened to be in the same office at the time of the incident. They stated that as soon as the applicant entered the office, he had run towards the window and jumped out.
12. The applicant’s statement was taken on the same day at about 5 p.m. He confessed that he had run and jumped out the window at his own will. He stated that he had no complaints against anyone.
13. On 4 September 1998 the applicant’s representative filed a criminal complaint with the Pendik public prosecutor. In his petition, the applicant’s representative maintained that on 26 August 1998 the applicant had been subjected to ill-treatment by three police officers at the Pendik Security Directorate Building during his interrogation, before being taken to the Pendik police station to spend the night. The lawyer stated that one of the police officers was called Sezai Çetin. The applicant’s lawyer further maintained the applicant had been deliberately thrown out the window of the office situated on the fifth floor of the Security Directorate Building.
14. On 9 September 1998 the prosecutor took statements from Sezai Çetin and Ramazan Hokvan, the police officers who had arrested the applicant on 26 August 1998. They denied the ill-treatment allegations.
15. On 23 September 1998 the public prosecutor further took statements from police officers Mustafa Yüksel, Burhanettin Tekler and Mustafa Sezer, who had been on duty on the day of the applicant’s fall from the fifth floor. These officers stated that as soon as the applicant was taken to the office on the fifth floor to sign his release report, he had run towards the window and jumped out. They maintained that the applicant was very nervous and sweating.
16. On 28 September 1998 the public prosecutor took statements from the applicant and his wife. The applicant stated that he had been insulted and threatened while he was in custody at the police station. However he indicated that he had not been subjected to any physical ill-treatment. In particular, he stated that the police officer, Sezai Çetin, who was named by the applicant’s lawyer as one of the officers that had ill-treated the applicant, had in fact been very kind to him during his custody. The applicant explained that on the day of the incident, while he was waiting to be released, he drank a cup of tea and lost his consciousness. He subsequently woke up in the hospital. The applicant stated that he did not remember whether he had jumped or had been thrown out the window.
17. In her statement, the applicant’s wife explained that on 27 August 1998 at about 11 a.m. she had gone to the Pendik Police Station to visit the applicant. At first, the police officers refused to show the applicant to her. She overheard a police officer say to his superior that a liquid had been given to the applicant. She insisted, and the officers allowed her to see the applicant. According to the applicant’s wife, the applicant was lying on the floor, unconscious.
18. On 23 October 1998 the Pendik public prosecutor decided that no prosecution should be brought against the accused police officers on the ground that there was no sufficient evidence in support of the allegations. The public prosecutor concluded that the applicant had tried to commit suicide.
19. On 24 February 1999 the applicant’s representative challenged this decision before the Kadıköy Assize Court. In his petition, the lawyer stated that the applicant had been ill-treated during his custody at the police station. It was alleged that the applicant had been hosed with water, hung from his arms and subjected to electric shocks. The applicant’s representative further complained that the applicant had been deliberately thrown out the window. The applicant’s representative finally maintained that the applicant had lost his consciousness after drinking a cup of tea, which in his opinion had been drugged.
20. On 24 May 1999 the Kadıköy Assize Court, upholding the reasoning of the public prosecutor, dismissed the case.
21. On 12 July 2001 a forensic doctor attached to the Human Rights Foundation delivered a report about the applicant. Referring to the absence of a psychiatric report and a toxic examination, he concluded that the applicant had not been thoroughly examined at the hospital after his fall. He indicated that the applicant had been inscribed in a special recovery programme by the Istanbul Branch of the Foundation.
NON_VIOLATED_ARTICLES: 2
3
